Citation Nr: 0917940	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-01 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hemorrhoids.

3.  Entitlement to an initial compensable evaluation for 
service-connected tinea pedis.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a cervical spine disability.

5.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the left knee.

6.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the right knee.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 
1978 and from June 1989 to August 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The July 2006 rating decision granted service connection for 
headaches, a cervical sprain, hemorrhoids, tinea pedis, 
chondromalacia of the left knee, and chondromalacia of the 
right knee.  It assigned 10 percent ratings for headaches and 
cervical sprain effective September 1, 2004.  It assigned 
noncompensable ratings for hemorrhoids, tinea pedis, left 
knee chondromalacia, and right knee chondromalacia effective 
September 1, 2004.  It also denied service connection for 
hearing loss and tinnitus.

A November 2006 Decision Review Officer (DRO) decision 
increased the disability ratings for chondromalacia of the 
left knee and chondromalacia of the right knee to 10 percent 
each effective September 1, 2004.

An October 2007 DRO decision increased the rating for the 
Veteran's service-connected hemorrhoids to 10 percent 
effective September 1, 2004.

In his January 2007 substantive appeal, the Veteran requested 
a Board hearing in Washington, DC.  In September 2008, he 
submitted a written statement asking that this hearing 
request be withdrawn.

In January 2009, the Veteran submitted a VA Form 21-22 
appointing Disabled American Veterans (DAV) as his new 
representative.  In February 2009, the Board granted the 
Veteran's motion requesting to change his representation to 
DAV.  


FINDINGS OF FACT

1.  The Veteran's headache disability is manifested by 
prostrating headaches one or two times per month.

2.  The Veteran's hemorrhoids are manifested by persistent 
bleeding and anemia.

3.  The Veteran's tinea pedis is manifested by a fungal 
infection between his toes and is treated with topical 
therapy.

4.  The Veteran's cervical spine disability is manifested by 
limitation of flexion to 40 degrees with no changes in range 
of motion, coordination, endurance, or fatigability with 
repetitive motion.  

5.  The Veteran's chondromalacia of the left knee is 
manifested by limitation of flexion to 100 degrees and 
functional limitation due to pain and marked subpatellar 
crepitation.

6.  The Veteran's chondromalacia of the right knee is 
manifested by limitation of flexion to 100 degrees and 
functional limitation due to pain and mild subpatellar 
crepitation.

7.  The preponderance of the competent and probative evidence 
of record demonstrates that the Veteran does not have a 
current diagnosis of bilateral hearing loss for purposes of 
establishing service connection.

8.  The preponderance of the competent and probative evidence 
of record demonstrates that the Veteran does not have a 
current diagnosis of tinnitus for purposes of establishing 
service connection.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent, but 
no more, for headaches are met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 
(2008).

2.  The criteria for a 20 percent, but no more, disability 
evaluation for hemorrhoids have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2008).

3.  The criteria for the assignment of a compensable rating 
for the service-connected tinea pedis are not met. 38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 4.118 
including Diagnostic Codes 7806 (2008).

4.  The criteria for assignment of a disability rating in 
excess of 10 percent for a cervical spine disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2008).

5.  The criteria for assignment of a disability rating in 
excess of 10 percent for chondromalacia of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5014, 5260 (2008).

6.  The criteria for assignment of a disability rating in 
excess of 10 percent for chondromalacia of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5014, 5260 (2008).

7.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).

8.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

However, for initial rating claims, where, as here, 
entitlement to disability benefits has been granted and an 
initial rating has been assigned, the original claim has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for entitlement to 
benefits has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim.  
 
Nevertheless, the Board does note that a letter issued in 
March 2005 advised of the evidence needed to substantiate the 
Veteran's initial service connection claims.  This letter 
advised the Veteran of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and 
what evidence should be provided by VA.  A March 2006 letter 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claims, pursuant to the Court's holding in 
Dingess, supra.  A May 2008 letter provided notice in 
compliance with Vazquez-Flores and informed the Veteran of 
the rating criteria that are pertinent to his claims.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
arranged for the Veteran to undergo VA examinations in July 
2006.  The evidence of record provides sufficient information 
to adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board notes that the Veteran's representative has 
asserted that the veteran's VA examinations were inadequate 
because the examiners did not have access to the veteran's 
claims file when he rendered an opinion.  In this regard, the 
Board has considered the case of Green v. Derwinski, 1 Vet. 
App. 121 (1991), wherein the Court held that VA's duty to 
assist includes conducting a thorough and contemporaneous 
medical examination that takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  However, 
the Court has never held that in every case an examiner must 
review all prior medical records before issuing a medical 
opinion or diagnosis. See Snuffer v. Gober, 10 Vet. App. 400 
(1997).  In Snuffer, the Court affirmed the Board's denial of 
a claim for a compensable rating for post-operative hernia 
residuals, even though the Board relied on the opinion of a 
VA examiner who did not review the appellant's claims file.  
That examiner had noted the presence of a faint surgical 
scar, but found no evidence of recurrence of the appellant's 
hernia on physical examination.  The Court concluded that the 
Board had not erred in relying on this opinion because there 
was no medical evidence in the record otherwise suggesting 
that the criteria for a compensable rating had been met, and 
a review of that file would not have changed the objective 
findings noted in the examination.

In this case, the VA examiners obtained a history from the 
veteran, when needed, and the examiners undertook a physical 
examination and appropriate diagnostic studies appropriate to 
the claims under their consideration.  With respect to the 
increased rating claims under consideration, the examiners 
provided the information necessary to rate the disabilities 
under the appropriate diagnostic codes.  With respect to the 
service connection claims, there is no indication that the 
examiner had erroneous or incorrect history in rendering the 
necessary clinical findings.  Thus, the Board finds that 
these VA examinations are adequate and that a remand for 
further VA examination is not necessary.

II.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the 'staging' of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

A.  Headaches

The Veteran has claimed entitlement to an initial evaluation 
in excess of 10 percent for headaches.  The 10 percent rating 
was assigned for migraine headaches pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Under this code, a 10 
percent evaluation is assigned for headaches with 
characteristic prostrating attacks averaging one in two 
months over the previous several months.  Migraine headaches 
with characteristic prostrating attacks occurring on an 
average of once a month over the last several months warrant 
a 30 percent rating.  A 50 percent rating is warranted for 
migraine headaches with very frequent completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability.  This is the maximum rating available for 
migraine headaches pursuant to Diagnostic Code 8100.

According to the July 2006 VA examination report, the Veteran 
stated that he gets headaches at least four or five times per 
month.  He noted that they usually start in the frontal area 
and radiate up to the side of his head.  He reported that he 
usually takes 400 to 600 mg of Motrin a day when he has these 
headaches.  He reported being very light sensitive when the 
headaches occur.  It was noted that, once in a couple of 
months, he has excruciating pain at a level of 10/10 where he 
cannot function at all and has to go lie down.  He denied any 
nausea or vomiting associated with the headaches but reported 
having an aura prior to their onset.  He stated that his 
headaches are exacerbated by stress and barometric pressure.  
The examiner diagnosed headaches that are more likely than 
not migraine headaches and found them to be at least as 
likely as not related to a head injury he sustained in 
service.  

In his August 2006 notice of disagreement with the 10 percent 
rating that was assigned based on the reported frequency of 
the headaches, the Veteran stated that he had told the 
examiner his headaches occur several times per month and that 
they are debilitating once or twice per month.  

The Board notes that the difference between the current 10 
percent rating and the 30 percent rating is frequency of 
migraine headaches.  The 10 percent criteria contemplate 
prostrating attacks averaging one in two months, while the 30 
percent rating applies for prostrating attacks averaging once 
a month.  Accepting the Veteran's August 2006 statement 
attesting to debilitating headaches once or twice per month, 
the Board finds that the Veteran satisfies the rating 
criteria for a 30 percent disability rating.  

The Board has considered whether to assign a 50 percent 
rating.  However, the Board finds that the one or two 
debilitating headaches per month more closely satisfy the 30 
percent criteria than the 50 percent criteria requiring very 
frequent, completely prostrating and prolonged attacks.  
Furthermore, the Veteran is still able to teach despite the 
headaches, so the Board does not find they are productive of 
severe economic inadaptability.

B.  Hemorrhoids

The appellant's service-connected hemorrhoids are currently 
rated as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7336.

Under the provisions of Diagnostic Code 7336, a 
noncompensable evaluation is assigned for mild or moderate 
hemorrhoids, internal or external.  A 10 percent disability 
rating is warranted for large or thrombotic irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent disability evaluation is 
assigned for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.

The July 2006 VA examination report notes that the Veteran 
reported having had hemorrhoids since one year before 
retirement.  He reported having gone to multiple doctors 
because of heavy bleeding after bowel movements.  He reported 
that he had a foam injection with cortisone spray 
approximately one year ago and, since then, has had no 
bleeding at all.  He complained of some itching and burning.  
At the time of the examination, he was on no medications and 
had had no surgery for his hemorrhoids.  On examination, 
external skin tags were seen, but there were no external 
hemorrhoids.  It was noted that the Veteran was taking iron 
pills.  

Also of record are private treatment reports from April 2006 
and July 2006.  The first record notes that the Veteran had 
bleeding hemorrhoids with bowel movements.  It noted that he 
had tried over-the-counter suppositories and Tucks wipes.  
The doctor prescribed Proctofoam-HC three or four times per 
day.  At a follow up appointment in April 2006, the Veteran 
reported that the bleeding had much improved but that he was 
still having some rectal bleeding.  A July 2006 record from 
an appointment 10 days following the VA examination notes 
that the Veteran needed a refill on his hemorrhoid cream and 
that they had been reduced but had returned.  

In his August 2006 notice of disagreement, the Veteran 
reported that he had both external and internal hemorrhoids 
that bleed profusely with excretion.  He noted that external 
bleeding occurs due to the rupture of an acute thrombotic 
hemorrhoid.  He reported that he takes iron to mitigate his 
anemia and that he has an inflatable pillow in his vehicle to 
ease the impact and reduce the bleeding episodes.  

A June 2007 VA colonoscopy report noted diverticulosis and 
internal/external hemorrhoids as the probable sources of his 
bleeding.  

The Board finds that, resolving the benefit of the doubt in 
favor of the Veteran, this evidence reflects a level of 
disability that warrants a 20 percent rating.  The evidence 
reflects bleeding that the Board would consider to be 
persistent.  The private medical records from April 2006 
clearly reflect that he was being treated for bleeding 
hemorrhoids.  While the July 2006 VA examination report notes 
that the bleeding had stopped after the Veteran received the 
foam injection, the Board notes that the June 2007 VA medical 
record clearly indicates that the Veteran had bleeding 
hemorrhoids following the VA examination.  

Furthermore, the Veteran has stated that he takes iron 
supplements to mitigate his anemia.  The July 2006 VA 
examination report also reflects that he takes an iron 
supplement.  The Board has reviewed the Veteran's claims 
folder and has found no medical opinion that any other 
disability may be causing anemia or would lead to his taking 
an iron supplement.  Resolving the benefit of the doubt in 
favor of the Veteran, the Board finds that the Veteran's 
hemorrhoids are characterized by persistent bleeding with 
secondary anemia.  Therefore, a 20 percent rating is granted.

The Board notes that the 20 percent rating is the highest 
available under Diagnostic Code 7336 and that there is no 
other diagnostic code that more accurately applies to the 
Veteran's symptoms.  Therefore, a rating in excess of 20 
percent cannot be granted.

C.  Tinea Pedis

The Veteran has also requested an increased rating for tinea 
pedis, which is currently assigned a 0 percent rating under 
38 C.F.R. § 4.118, Diagnostic Code 7813.  This diagnostic 
code directs that the disability be rated as disfigurement of 
the head, face, or neck, as scars, or as dermatitis, 
depending on the predominant disability.  In this case, the 
predominant characteristic of the Veteran's tinea pedis is 
dermatitis. 

Under this Diagnostic Code 7806, for dermatitis (or eczema), 
a 0 percent rating is assigned when less than 5 percent of 
the entire body or of exposed areas is affected, and no more 
than topical therapy is required during the past 12 month 
period.  A 10 percent rating is assigned when at least 5 
percent but less than 20 percent of the entire body or of 
exposed areas is affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12 month period.  A 30 percent rating is assigned when 
20 to 40 percent of the entire body or of exposed areas is 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of 6 weeks or more, but not constantly, during the past 12 
month period.  The highest rating of 60 percent is assigned 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas are affect, or; constant or near- 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

According to the July 2006 VA examination report, the Veteran 
had a fungal infection between his toes, especially the last 
two toes.  The Veteran reported wearing sandals to aerate his 
feet when he can and applying gentian violet solution in 
between his toes.  He stated that he had tried oral 
medications and topical ointments and creams, but these have 
provided no relief and the fungus keeps coming back.  On 
examination, there was macerated skin in between the last two 
toes on both feet with gentian violet application.  No 
discharge was seen, and there was onychomycosis on all of his 
toenails.  The examiner diagnosed a fungal infection, noting 
that there was tinea pedis on the Veteran's feet but that he 
was currently on no antifungal medications.

In his notice of disagreement, the Veteran reported that he 
cannot wear shoes without exacerbating his condition, but he 
is not able to teach in sandals.  He stated that, when 
wearing shoes, the webs of his toes become infected and crack 
and bleed.  He noted that he had had dermatologist 
examinations and had several treatments, including surgical 
removal of scar tissue between toe webs, Castellanies paint, 
Diflucan, and Fulvicin.  He stated that the nails are 
infected but that cracked and bleeding webs interfere with 
his ability to work.

The Board finds that a preponderance of the evidence is 
against assigning a compensable rating for the Veteran's 
bilateral foot disability.  In this regard, the Board notes 
that the Veteran has submitted prescription copies clearly 
showing that he has been treated with systemic therapy in the 
past.  Specifically, he has submitted a July 1997 copy of a 
prescription for Diflucan.  However, he has not submitted 
evidence showing any systemic therapy for the period on 
appeal, beginning in September 2004.  While the VA 
examination report does suggest that the Veteran no longer 
takes oral medication for his disability because it has not 
provided relief, the Board notes that the competent evidence 
of record does not demonstrate that his bilateral foot 
disability satisfies any of the other criteria for an 
increased rating.  Specifically, the maceration of the skin 
between his fourth and fifth toes, as well as the 
onychomycosis of his toenails, does not cover at least 5 
percent of his body.  Furthermore, the Board notes that the 
Veteran's use of topical treatment satisfies the 0 percent 
rating criteria under Diagnostic Code 7806.  

The Board has also considered whether an increased rating 
would be warranted under any of the diagnostic codes, 
specifically, Diagnostic Codes 7800 through 7805.  The Board 
notes that Diagnostic Code 7800 does not apply, as it 
pertains to disabilities of the head, face, or neck.  Nor 
does Diagnostic Code 7801 apply, as it assigns ratings for 
scars that are deep or that cause limited motion.  The 
Veteran's disability is not considered to be deep, as it is 
not noted to be associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7806, Note 2.  
Nor is a compensable rating warranted under Diagnostic Code 
7802, which requires that the affected area or areas cover at 
least 144 square inches.  The Veteran's bilateral foot 
disability does not warrant a compensable rating under 
Diagnostic Code 7803, which applies to superficial, unstable 
scars.  An unstable scar is one that has frequent loss of 
skin covering.  The evidence does not suggest instability.  
Diagnostic Code 7804 compensates for scars that are painful 
on examination.  The July 2006 VA examination report does not 
indicate that the Veteran's feet were painful on examination.  
Finally, Diagnostic Code 7805, directs that the Veteran's 
disability be rated based on limitation of function of the 
affected part.  No compensable limitation of function is 
noted in the evidence of record.  

The Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.

Finally, the Board has considered referral of this case to 
the Undersecretary for Benefits or the Director, Compensation 
and Pension Service for consideration of an 'extra scheduler 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability or disabilities.'  38 C.F.R. § 3.321(b)(1) (2008).  
'The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.'  38 C.F.R. § 3.321(b)(1).

The Board finds no evidence of an exceptional disability 
picture in this case.  The Veteran has not required any 
periods of hospitalization for his fungal infection, and 
there is no evidence in the claims file that marked 
interference with employment has resulted from this specific 
disability.  Thus, the Board finds that the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for this disability.  The 
disability is appropriately rated under the schedular 
criteria.
	
D.  Cervical Spine Disability

The Veteran has also requested an increased rating for his 
service-connected cervical spine disability.  This disability 
is currently assigned a 10 percent rating as a cervical 
strain under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine. This formula 
applies to disabilities of the spine, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. In relevant part, this 
formula directs that a 10 percent evaluation is warranted 
where there is forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; a combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation requires either forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; the combined range of motion of the cervical spine 
not greater than 170 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 percent evaluation requires forward 
flexion of the cervical spine of 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine.  A 100 percent evaluation will 
be assigned for unfavorable ankylosis of the entire spine.  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237 to 5243 (2008).

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
increased evaluation for the Veteran's cervical spine 
disability.  The most probative evidence with respect to this 
issue is the July 2006 VA joints examination report.  
According to this report, the Veteran has periodic stiffness 
in his neck two or three times per week.  He will frequently 
develop stiffness and pain if he sleeps wrong.  He reported 
that no pain radiated to his arm.  He reported having no 
incapacitating episodes.  There was no increased limitation 
with flare-ups or repetitive motion.  There was no 
incoordination, excess fatigability, or lack of endurance.  
The Veteran reported being able to drive and not missing 
work.  He uses no assistive devices.  

On examination, there was mild tenderness on palpation of the 
posterior musculature.  Flexion was to 40 degrees and 
extension was to 60 degrees without pain.  He had 60 degrees 
of right and 70 degrees of left lateral rotation without 
pain.  He had 35 degrees of left flexion without pain.  He 
had 15 degrees of right flexion with moderate pain.  The 
reflexes in his elbows were 1+.  There was no loss of 
sensation to touch or pinprick.  He had equal grip strength.  
There was no change in the range of motion, coordination, 
endurance, or fatigability of the cervical spine with 
repetitive motion.  The examiner diagnosed a cervical sprain.  

The Board finds that the limitation of flexion of the 
cervical spine, 40 degrees, justifies the current 10 percent 
disability rating.  A higher rating based on limitation of 
flexion is not warranted unless flexion of the cervical spine 
is not greater than 30 degrees.  Even accounting for the 
DeLuca factors, the Veteran's cervical spine is not limited 
in flexion to a degree that would justify a 20 percent 
rating.

Furthermore, the Veteran's combined range of motion is  280 
degrees, which does not satisfy the combined 170 degrees of 
motion or less required for the 20 percent rating.  

The Board has considered the Veteran's subjective complaints 
of stiffness and pain, as well as the objective findings of 
pain on motion that have been demonstrated during physical 
examination.  However, the Board essentially finds that these 
symptoms are already contemplated by the 10 percent rating 
assigned under the general rating schedule.  Nor does the 
evidence reflect muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour.  There is 
no evidence of ankylosis.  

The Board has considered whether an increased or additional 
rating may be appropriate under a different diagnostic code.  
While disabilities of the spine are rated under the general 
schedule discussed above, 38 C.F.R. § 4.71a, Diagnostic Code 
5243 provides that intervertebral disc syndrome is to be 
evaluated either under the general rating formula or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  For intervertebral disc syndrome 
manifested by incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months, a 20 percent evaluation is warranted; with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent evaluation is warranted; with incapacitating 
episodes lasting at least six weeks during the past 12 
months, a 60 percent evaluation is warranted.

An increased rating is not warranted under Diagnostic Code 
5243.  First, the Board notes that the Veteran has not been 
found to have intervertebral disc syndrome.  Second, the July 
2006 VA examination report expressly notes that the Veteran 
has had no incapacitating episodes.  Therefore, a rating in 
excess of 10 percent for intervertebral disc syndrome based 
on incapacitating episodes cannot be assigned.

Finally, the Board notes that there is no evidence of 
neurological disability to warrant a separate rating.  

Therefore, the Board finds that the preponderance of the 
evidence is against granting an initial disability rating in 
excess of 10 percent for the Veteran's cervical spine 
disability at any time during the pendency of this appeal.  
See Fenderson, supra.  The Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert, supra.  Accordingly, the claim 
must be denied.

E.  Chondromalacia of the Knees

The Veteran has been assigned separate 10 percent disability 
ratings for chondromalacia of the left and right knees.  He 
essentially contends that higher ratings are warranted.  

The current 10 percent disability ratings are assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5014-5260.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  In this 
case, Diagnostic Code 5014, for osteomalacia, is to be rated 
for limitation of motion of the affected part, as 
degenerative arthritis under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis, when 
substantiated by x-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X- 
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  38 
C.F.R. § 4.71, Diagnostic Code 5003. 

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  In 
VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the VA 
General Counsel held that when considering Diagnostic Codes 
5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may 
receive a rating for limitation in flexion only, limitation 
of extension only, or separate ratings for limitations in 
both flexion and extension.  Where a veteran has both a 
limitation of flexion, and limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.

Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis.  If 
the veteran does not at least meet the criteria for a zero-
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating.  In the alternative, a compensable rating may be 
granted by virtue of 38 C.F.R. § 4.59.

The Veteran's service-connection chondromalacia of the left 
and right knees is currently assigned separate 10 percent 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  After 
a review of the record, the Board finds that increased 
ratings for these disabilities are not warranted.

According to the July 2006 VA examination report, the Veteran 
reported periodic pain and swelling in his knees.  He noted 
the pain was much worse in cold weather.  He did not use 
braces or assistive devices.  He had a Cortisone injection in 
his left knee in April 2006, and was provided with modest 
relief.  He stated that the left knee was a little bit worse 
than the right and that he had no increased limitations with 
flare-ups or repetitive motion.  There was no incoordination, 
and he reported that he does not fall.  There was no 
fatigability or lack of endurance.  He reported that he will 
have pain in the morning or after sitting for a period of 
time, and he has to exercise this pain.  

On examination, the left knee had 100 degrees of flexion and 
0 degrees of extension without pain.  The joint line was not 
tender.  There was no effusion.  The Veteran had rather 
marked subpatellar crepitation.  The cruciate and collateral 
ligaments appeared to be intact.  The Veteran had negative 
Lachman and McMurray tests.  

The right knee had 100 degrees of flexion and 0 degrees of 
extension without pain.  The joint line was not tender.  
There was no effusion.  The Veteran had mild subpatellar 
crepitation.  The cruciate and collateral ligaments were 
intact.  The Veteran had negative Lachman and McMurray tests.

There was no change in the range of motion, coordination, 
endurance, or fatigability of the left or right knee with 
repetitive motion.  The examiner's impression was that the 
Veteran had chondromalacia of the left and right knees.

According to a May 2007 VA medical record, the Veteran 
reported that he had recently had increased knee pain with 
twisting-type motions.  It further notes that the Veteran was 
using braces.  The medical collateral ligament of the left 
knee was noted to have grinding with motion.  The doctor was 
not able to appreciate any laxity of ligaments.

As directed under Diagnostic Code 5003, the Board has 
evaluated the Veteran's disabilities based on functional 
limitation.  Even though the limitation of flexion to 100 
degrees as noted in the July 2006 examination report does not 
satisfy the requirements for a 10 percent rating under 
Diagnostic Code 5260, the November 2006 rating decision 
assigned separate 10 percent ratings for functional loss due 
to limited motion.  Separate 20 percent ratings are not 
warranted absent limitation of flexion to 30 degrees.  As 
noted above, the Veteran's knees each had limitation of 
flexion to 100 degrees.  No additional change in range of 
motion, coordination, endurance, or fatigability was found 
with repetitive motion.  

The Board has considered whether additional ratings may be 
assigned for limitation of extension.  However, the Board 
notes that each knee's extension is to 0 degrees, while 
extension limited to 10 degrees is required for a compensable 
rating.  The Board finds that the 10 percent ratings assigned 
for limitation of flexion adequately compensate the 
functional limitation in the range of motion of the Veteran's 
knees.

Finally, the Board has also considered whether separate 
ratings should be assigned for subluxation or lateral 
instability under Diagnostic Code 5257.  The evidence of 
record does not justify the assignment of separate ratings on 
this basis.  Instability was not found during the July 2006 
VA examination, and it was noted that the Veteran did not 
wear braces or assistive devices.  While the May 2007 record 
notes that the Veteran was using braces, it also notes that 
there was no laxity of ligaments in his left knee.  This 
record does not indicate that the Veteran complained of 
laxity in the right knee.

In short, the Board finds that the bilateral 10 percent 
ratings for chondromalacia of the left knee and 
chondromalacia of the right knee most appropriately 
compensate the functional limitations of the Veteran's 
disability.  The Board also finds that the preponderance of 
the evidence is against granting an initial disability rating 
in excess of 10 percent for chondromalacia of the left knee 
or chondromalacia of the right knee at any time during the 
pendency of this appeal.  See Fenderson, supra. The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's 
claims, the doctrine is not for application.  Gilbert, supra.  
Accordingly, the claims must be denied.

III.  Service Connection

The Veteran is seeking entitlement to service connection for 
hearing loss and tinnitus.  He essentially contends that 
these conditions were caused by in-service noise exposure.  
In his August 2006 notice of disagreement, the Veteran 
reported noise exposure from having "fired laws rockets, 
shoulder rocket pods, rifles, machine guns, tows, dragons, 
25mm chain guns, and 120mm tank rounds most before the army 
issued hearing protection."

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A.  Hearing Loss

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the pure tone auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

In the case at hand, the competent evidence of record does 
not establish that the Veteran has a current hearing loss or 
tinnitus disability for the purpose of receiving service 
connection benefits.  The probative evidence of record with 
respect to these questions appears in the July 2006 VA 
audiological examination.

The July 2006 examination report notes pure tone thresholds 
for the right ear of 10, 15, 10, 15, and 25 decibels at 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, for an 
average of 16 decibels.  In the left ear, pure tone 
thresholds of the left ear were 10, 10, 5, 15, and 25 
decibels at frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz, for an average of 14 decibels.  Speech recognition 
scores were at 100 percent in both ears.  The examiner found 
that the Veteran's hearing is within normal limits.  

The Board finds that the Veteran does not have hearing loss 
that satisfies the thresholds indicated by 38 C.F.R. § 3.385.  
Specifically, none of the auditory thresholds from any of the 
relevant frequencies is above 40 decibels, neither ear has 
three audio thresholds at or above 26 decibels, and neither 
ear has a speech discrimination score of less than 94 
percent.

In the absence of a current disability, service connection 
for bilateral hearing loss cannot be granted.  While the 
Veteran's August 2006 notice of disagreement raises some 
questions as to the validity of the examination results, the 
Board notes that this examination was conducted by the Chief 
of Audiology and Speech Pathology at the VA North Texas 
Health Care System in Dallas, Texas, in accordance with the 
requirements set forth in 38 C.F.R. § 4.85.  There is no 
indication that the proper procedures were not followed or 
that the results are otherwise inadequate.

The Board must therefore conclude that the Veteran does not 
have a current hearing loss disability as defined by 
38 C.F.R. § 3.385.  In the absence of a current disability, 
service connection cannot be established.  As the evidence 
preponderates against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

B.  Tinnitus

The Veteran has also claimed entitlement to service 
connection for tinnitus.  As with the hearing loss claim, the 
tinnitus claim must also be denied based on a lack of a 
currently-diagnosed disability.  

The July 2006 VA audiological examination report notes that 
the Veteran was an infantry officer who sustained military 
noise exposure from a combination of tanks and gunfire.  He 
indicated that this noise exposure occurred during training 
exercises and that he did use ear protection.  He reported 
only occasional nonmilitary noise exposure from driving a 
tractor following service, but he noted that he did wear 
hearing protection.  The Veteran denied a history of 
tinnitus, and the examiner made no diagnosis of tinnitus.

The Board notes that the Veteran himself reported having no 
ringing in his ears but experiencing an occasional low whine 
noise that is distracting.  The Board has considered the 
holding of the Court in Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002), which suggests that tinnitus is generally 
the type of disability that a lay person is competent to 
diagnose.  See also See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  However, the holding in 
that case rested on the assumption that the claimed tinnitus 
was being described as ringing in the ears, which is 
consistent with the generally understood manifestation of 
that disability.  In this case, however, the Veteran has 
denied ringing in his ears, and has instead referred a low 
whining noise.  Under such circumstances, while the Veteran 
is certainly competent to describe such symptomatology, there 
still must ultimately be medical evidence relating that 
symptomatology to tinnitus or another diagnosed disability.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Thus, 
based on a lack of a current diagnosis of tinnitus, the Board 
finds that service connection for tinnitus is not warranted.  
See Brammer, supra.

In making this decision, the Board has considered the 
benefit-of-the-doubt-doctrine, but it does not apply, because 
the preponderance of the evidence is against the claim.  See 
Gilbert, supra. 




ORDER

Entitlement to an initial evaluation of 30 percent for 
headaches is granted.

Entitlement to an initial evaluation of 20 percent for 
hemorrhoids is granted.

Entitlement to an initial compensable evaluation for tinea 
pedis is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a cervical spine disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia of the left knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia of the right knee is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


